  Case 18-31436          Doc 75      Filed 01/03/19 Entered 01/03/19 11:08:17                  Desc Main
                                       Document     Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

IN RE:                                                      )
                                                            )
VINROY W. REID                                              )       CASE NO. 18-31436
                                                            )       CHAPTER 13
                                  Debtor.                   )
                                                            )

                             OBJECTION TO CLAIM OF
               NEW YORK STATE DEPARTMENT OF TAXATION AND FINANCE

         COMES NOW the Debtor, Vinroy W. Reid, through undersigned counsel, and files this objection
to the claim of New York State Department of Taxation and Finance (hereinafter “New York Tax”) filed
in this case on 29 October 2018 as Clerk’s Claim No. 4, filed as a priority claim for $89,143.06, and an
unsecured claim for $15,392.37.

         The Debtor believes that the alleged claim of New York Tax arises from the operation of a
restaurant in the state of New York. However, the Debtor ceased any restaurant operations in New York
in the year 2010, at the latest. The document attached to the Proof of Claim indicates that it is for the period
ending 30 November 2016. Therefore, this claim should be denied as it appears to be an incorrect claim.

         WHEREFORE, the Debtor prays that the Court enter its order disallowing Clerk’s Claim No. 4
filed by the New York State Department of Taxation and Finance.

         This the 3rd day of January, 2019.

                                                                    /s/ R. Keith Johnson
                                                                    R. Keith Johnson
                                                                    Attorney for Debtor
                                                                    NC State Bar No. 8840
                                                                    1275 Highway 16 South
                                                                    Stanley, NC 28164
                                                                    (704)-827-4200
  Case 18-31436         Doc 75      Filed 01/03/19 Entered 01/03/19 11:08:17               Desc Main
                                      Document     Page 2 of 3


                           UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

IN RE:                                                   )
                                                         )
VINROY W. REID                                           )       CASE NO. 18-31436
                                                         )       CHAPTER 13
                                 Debtor.                 )
                                                         )

                            NOTICE OF OPPORTUNITY FOR HEARING

         NOTICE IS HEREBY GIVEN that the Debtor, by and through counsel, has filed an Objection to
Claim of New York State Department of Taxation and Finance, a copy of which is enclosed herewith and
incorporated by reference. Any response shall clearly identify the specific objection to which the response
is directed, and it shall comply fully with Local Bankruptcy Rule 9013-1. Any response must be in writing
and must be filed with the United States Bankruptcy Court, 401 West Trade Street, Charlotte, North
Carolina, 28202, on or before thirty (30) days from the date of this notice, with a copy served on R. KEITH
JOHNSON, attorney for the Debtor. In the event that a response or request for hearing is filed, the court
will conduct a hearing of this matter on February 12, 2019, at 10:00 a.m. at the Charles R. Jonas Federal
Building, Room 1-5, 401 W. Trade St., Charlotte, North Carolina, to consider the objection of the Debtor,
and any responses.

         This the 3rd day of January, 2019.

                                                                 /s/ R. Keith Johnson
                                                                 R. Keith Johnson
                                                                 Attorney for Debtor
                                                                 NC State Bar No. 8840
                                                                 1275 Highway 16 South
                                                                 Stanley, NC 28164
                                                                 (704)-827-4200
  Case 18-31436         Doc 75      Filed 01/03/19 Entered 01/03/19 11:08:17                Desc Main
                                      Document     Page 3 of 3


                           UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

IN RE:                                                    )
                                                          )
VINROY W. REID                                            )       CASE NO. 18-31436
                                                          )       CHAPTER 13
                                 Debtor.                  )
                                                          )

                                     CERTIFICATE OF SERVICE

        THIS IS TO CERTIFY that on the below date, the undersigned served a copy of the Objection to
Claim of New York State Department of Taxation and Finance either electronically or by depositing,
enclosed in a postpaid wrapper, properly addressed to the following parties in interest, at their last known
addresses as shown below, in a post office or official depository under the exclusive care and custody of
the United States Postal Service:

Vinroy W. Reid
P. O. Box 5035
Charlotte, NC 28299

John C. Woodman, Esq.
Sodoma Law
211 East Blvd.
Charlotte, NC 28203

Attn: David Pugliese
NYS Dept. of Taxation & Finance
Bankruptcy Section
P. O. Box 5300
Albany, NY 12205

         This the 3rd day of January, 2019.

                                                                  /s/ R. Keith Johnson
                                                                  R. Keith Johnson
                                                                  Attorney for Debtor
                                                                  NC State Bar No. 8840
                                                                  1275 Highway 16 South
                                                                  Stanley, NC 28164
                                                                  (704)-827-4200
